DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s election without traverse of OX40L, checkpoint modulator therapy, PD-1 inhibitors that are antibodies, 5’-UTR and 3’-UTR, 5’-cap structure and poly(A) sequence, cationic lipids, lipid nanoparticles, and skin cancer, in the reply filed on 7/16/18 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/18.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  THIS IS A NEW MATTER REJECTION.
Claim 23 is directed to a method of enhancing an anti-tumor immune response in a patient having a solid tumor via delivering of a composition comprising an mRNA encoding OX40L SEQ ID NO: 4737, which is not contemplated by the instant specification.
MPEP §2163.06 notes:
 If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 

MPEP §2163.02 teaches that:
Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.

A review of the specification does not reveal support for where support is found.  Should applicant disagree, applicants are encouraged to point out with particularity by page and line number where such support might exist for each claim limitation added in the newly added claim filed on 12/10/20.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-15, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannull et al. (Blood, 2005, 105, 8, 3206-3213), in view of Lint et al. (Expert Rev Vaccines, 14(2), 2015, 235-251), and Rabinovich et al. ((2013) Cell Engineering with Synthetic Messenger RNA. In: Rabinovich P. (eds) Synthetic Messenger RNA and Cell Metabolism Modulation. Methods in Molecular Biology (Methods and Protocols), vol 969), Andarini et al. (Cancer Research, 64, 3281-3287, 2004), and Guo et al. (PLOS ONE, 2014, 9, 2, e89350, 1-10).
Dannull et al. teach that OX40L mRNA transfection effectively enhanced the immunostimulatory function of DCs at multiple levels: OX40L mRNA transfection augmented allogeneic and HLA class II epitope-specific CD4+ T-cell responses, improved the stimulation of antigen-specific cytotoxic T lymphocytes (CTLs) in vitro without interfering with the prostaglandin E2 (PGE2)–mediated migratory function of the DCs, and facilitated interleukin 12 p70 (IL-12p70)–independent T helper type 1 (Th1) polarization of naive CD4+ T-helper cells. Furthermore, vaccination of tumor bearing mice using OX40L mRNA–cotransfected DCs resulted in significant enhancement of in vivo priming of Th1-type T-cell responses. Our data suggest that transfection of DCs with OX40L mRNA may represent a promising strategy that could be applied in clinical immunotherapy protocols, while circumventing the current unavailability of reagents facilitating OX40 ligation (page 3206).
Dannull et al. teach that high-level expression was observed when DCs were transfected with OX40L mRNA (page 3208).  Dannull et al. teach that B16F10 melanoma tumors were immunized using OX40L mRNA–transfected DCs, cotransfected with mRNA encoding the self-antigen TRP-2. Mice were vaccinated twice intraperitoneally at weekly intervals using DCs transfected with actin/OX40L mRNA (control), TRP-2 mRNA, or TRP-2/ OX40L mRNA and monitored for the appearance of tumors (page 3211).  
As shown in Figure 5A, transfection with OX40L mRNA resulted in increased cell surface expression of OX40L on murine bone marrow–derived DCs and significantly enhanced the antitumor effect stimulated by TRP-2 mRNA–transfected DC vaccines (Figure 5B). Vaccination performed in this manner resulted in 40% tumor-free animals 30 days after tumor inoculation (page 3211).
Dannull et al. teach that they show that transfection of monocyte-derived DCs with OX40L mRNA was capable of prolonging survival of mice carrying established B16/F10 melanomas (page 3212).
Dannull et al. teach that these data presented in this manuscript suggest that OX40L mRNA transfection represents a promising technology to enhance the DC-mediated stimulation of antigen-specific antitumor immunity and may be incorporated 
Therefore, Dannull et al. teach a method of treating a cancer comprising administration of OX40L mRNA.   Dannull et al. teach delivery in tumor cells with a treatment effect.  Therefore, it would have been obvious to deliver the mRNA to a patient having the cancer.  Intratumoral injection would have been an obvious selection for direct delivery to the target.
Lint et al. teach that to improve translation and immunogenicity of an mRNA vaccine, nuclear localization sequence was removed, codon usage was optimized, G/C content was optimized, and UTRs containing unwanted elements splice sites were removed (page 239).  Higher and longer expression was demonstrated.  These elements are considered to be a matter of routine optimization and well within the technical grasp of one of ordinary skill in the art.
Additionally, Rabinovich et al. teach that the majority of mRNA transcripts in the cytoplasm consist of monocistronic molecules that contain a 5’methylguanosine cap, a 5’untranslated region (UTR), a coding sequence starting at the first AUG codon, a 3’ UTR, and a polyadenylated (Poly (A)) tail (page 4).
Rabinovich et al. teach that here we describe techniques for cationic lipid-mediated delivery of RNA encoding reporter genes in a variety of in vitro cell lines and in vivo. We describe optimized formulations and transfection procedures that we have previously assessed by flow cytometry. RNA transfection demonstrates increased efficiency relative to DNA transfection in nondividing cells. Delivery of mRNA results in onset of expression within 1 h after transfection and a peak in expression 5–7 h after in vivo delivery results, techniques for which are shown as well. Longer duration and the higher mean levels of expression per cell that are ultimately obtained following DNA delivery con firm a continuing role for DNA gene delivery in clinical applications that require long term transient gene expression. RNA delivery is suitable for short-term transient gene expression due to its rapid onset, short duration of expression, and greater efficiency, particularly in nondividing cells (page 73).
Rabinovich et al. teach that mRNA, as a transfection agent, has several advantages over DNA. mRNA expression is not dependent on nuclear entry and occurs directly in the cytosol. More than 90% of the cell population may uniformly express individual or multiple RNAs, just a few hours after transfection. Because of its cytoplasmic location, and in the absence of rare reverse transcription events, mRNA transfer does not affect the integrity of the host genome (preface).
Rabinovich et al. teach that the translational efficiency and stability of synthetic mRNA in both cultured cells and whole animals can be improved by incorporation of modified cap structures at the 5’-end. mRNAs are synthesized in vitro by a phage RNA polymerase transcribing a plasmid containing the mRNA sequence in the presence of all four NTPs plus a cap dinucleotide. Modifications in the cap dinucleotide at the 2’- or 3’-positions or modifications in the polyphosphate chain, can improve both translational efficiency and stability of the mRNA, thereby increasing the amount and duration of protein expression. In the context of RNA-based immunotherapy, the latter is especially important for antigen production and presentation by dendritic cells. Protocols are 
Rabinovich et al. teach that cationic lipid-mediated delivery of DNA to post-mitotic cells is often of low efficiency, due to the difficulty of DNA translocation to the nucleus. Rapid lipid-mediated delivery of RNA is preferable to nonviral DNA delivery in some clinical applications, because transit across the nuclear membrane is not necessary.  RNA transfection demonstrates increased efficiency relative to DNA transfection in nondividing cells.  (page 73).
Rabinovich et al. teach that a stem-loop structure downstream of the start AUG codon enhances translation fidelity (page 6).
Therefore, the benefits of mRNA delivery were known.  The design elements taught by Lint et al. and Rabinovich et al. are considered to be a matter of design choice and/or routine optimization of known variables.
With regards to G/C content, UTR elements, poly sequences, histone loop, and incorporation of lipids, it would have been prima facie obvious to perform routine optimization to determine workable ranges, as noted in In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the particular range used was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
+ T cells, has adjuvant properties for establishing effective T-cell immunity, a potent effector arm of the immune system against cancer. The hypothesis of this study is that in vivo genetic engineering of tumor cells to express OX40L will stimulate tumor-specific T cells by the OX40L-OX40 engagement, leading to an induction of systemic antitumor immunity. To investigate this hypothesis, s.c. established tumors of three different mouse cancer cells (B16 melanoma, H-2b; Lewis lung carcinoma, H-2b; and Colon-26 colon adenocarcinoma, H-2d) were treated with intratumoral injection of a recombinant adenovirus vector expressing mouse OX40L (AdOX40L). In all tumor models tested, treatment of tumor-bearing mice with AdOX40L induced a significant suppression of tumor growth along with survival advantages in the treated mice. The in vivo AdOX40L modification of tumors evoked tumor-specific cytotoxic T lymphocytes in the treated host correlated with in vivo priming of T helper 1 immune responses in a tumor-specific manner. Consistent with the finding, the antitumor effect provided by intratumoral injection of AdOX40L was completely abrogated in a CD4_ T cell-deficient or CD8_ T cell-deficient condition. In addition, ex vivo AdOX40L-transduced B16 cells also elicited B16-specific cytotoxic T lymphocyte responses, and significantly suppressed the B16 tumor growth in the immunization-challenge experiment. All of these results support the concept that genetic modification of tumor cells with a recombinant OX40L adenovirus vector may be of benefit in cancer immunotherapy protocols.
Therefore, skin, lung, and colon cancer and intratumoral injection would have been obvious selections for the method.

It would have been obvious to deliver OX40L mRNA to treat a cancer in view of Dannull et al. alone.  Andarini et al. is additional evidence that there was motivation to deliver OX40L to treat various cancers.  The benefits to delivering the compound as an mRNA vs a DNA were known, as evidenced by Rabinovich et al.
There is strong motivation in the art to deliver OX40L mRNA with the expectation of a treatment effect in the cancers discussed above.  
It was routine in the cancer treatment field to administer more than one anticancer therapy.  Guo et al. teach that they evaluated the antitumor effects and mechanisms of combinatorial PD-1 blockade and OX40 triggering in a murine ID8 ovarian cancer model. Although individual anti-PD-1 or OX40 mAb treatment was ineffective in tumor protection against 10-day established ID8 tumor, combined anti-PD-1/OX40 mAb treatment markedly inhibited tumor outgrowth with 60% of mice tumor free 90 days after tumor inoculation. Tumor protection was associated with a systemic immune response with memory and antigen specificity and required CD4+ cells and CD8+ T cells. The anti-PD-1/OX40 mAb treatment increased CD4+ and CD8+ cells and decreased immunosuppressive CD4+ FoxP3+ regulatory T (Treg) cells and CD11b+ Gr-1+ myeloid suppressor cells (MDSC), giving rise to significantly higher ratios of both effector CD4+ and CD8+ cells to Treg and MDSC in peritoneal cavity.  To our 
Guo et al. teach that accumulating evidence suggests that immunotherapy should be effective for ovarian carcinoma treatment (page 1).  Guo et al. teach that combined anti-PD-1/OX40 agonist mAb treatment induced a synergistic antitumor effect in ID8 tumor-bearing mice (page 3).
Therefore, it would have been obvious to introduce a PD-1 inhibitor, as taught by Guo et al. in combination with mRNA encoding OX40L because the combination of PD-1 antibody and OX40L agonism was known to have a treatment effect in ovarian cancer cells.  The benefits of increasing OX40L expression via delivery of mRNA are set forth above and it was known to deliver OX40L mRNA for cancer treatment effects.
It would have therefore been obvious to intratumorally deliver an OX40L mRNA in combination with a PD-1 antibody in a patient having an ovarian cancer tumor with a reasonable expectation of protecting against tumor growth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY H BOWMAN/Primary Examiner, Art Unit 1635